Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 1 of 20 PageID #: 441




                        BLACKBURN
                           EXHIBIT E
    Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 2 of 20 PageID #: 442




                                       3GPP TS 22.121 V4.0.0 (2000-10)
                                                                                                                              Technical Specification




                               3rd Generation Partnership Project;
      Technical Specification Group Services and System Aspects
                                                  Service aspects;
                                    The Virtual Home Environment
                                                       (Release 4)




The present document has been developed within the 3rd Generation Partnership Project (3GPP TM) and may be further elaborated for the purposes of 3GPP.

The present document has not been subject to any approval process by the 3GPP Organisational Partners and shall not be implemented.
This Specification is provided for future development work within 3GPP only. The Organisational Partners accept no liability for any use of this Specification.
Specifications and reports for implementation of the 3GPP TM system should be obtained via the 3GPP Organisational Partners' Publications Offices.
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 3 of 20 PageID #: 443
Release 4                                           2                         3GPP TS 22.121 V4.0.0 (2000-10)




                                               Keywords
                                              UMTS, VHE




                                                 3GPP

                                             Postal address

                                      3GPP support office address
                               650 Route des Lucioles - Sophia Antipolis
                                          Valbonne - FRANCE
                             Tel.: +33 4 92 94 42 00 Fax: +33 4 93 65 47 16

                                                 Internet
                                          http://www.3gpp.org




                                       Copyright Notification

                No part may be reproduced except as authorized by written permission.
             The copyright and the foregoing restriction extend to reproduction in all media.

                 © 2000, 3GPP Organizational Partners (ARIB, CWTS, ETSI, T1, TTA,TTC).
                                           All rights reserved.




                                                 3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 4 of 20 PageID #: 444
Release 4                                                                                 3                                       3GPP TS 22.121 V4.0.0 (2000-10)




Contents
Foreword............................................................................................................................................................. 4
1         Scope ........................................................................................................................................................ 5
2         References ................................................................................................................................................ 5
2.1       Normative references............................................................................................................................................... 5
2.2       Informative references ............................................................................................................................................. 5
3         Definitions and abbreviations................................................................................................................... 6
3.1       Definitions ............................................................................................................................................................... 6
3.2       Abbreviations .......................................................................................................................................................... 6
4         General Description of the VHE .............................................................................................................. 7
5         Framework for Services ........................................................................................................................... 9
5.1       Ways to realise services......................................................................................................................................... 10
6         User Requirements of VHE.................................................................................................................... 11
6.1   Personal Service Environment............................................................................................................................... 11
6.1.1    User Profiles .................................................................................................................................................... 12
6.1.2    User Profiles and Multiple Subscriptions ........................................................................................................ 13
6.1.3    Management of the user profile ....................................................................................................................... 13
6.1.4    Location of User Profiles ................................................................................................................................. 13
6.1.5    Requirements for Standardisation .................................................................................................................... 14
7         Home Environment Requirements for VHE Provision .......................................................................... 14
8         Serving Network Requirements for VHE Provision .............................................................................. 14
9         VASP Relationship to VHE ................................................................................................................... 15
10        Applicability of toolkits ........................................................................................................................ 15
10.1           CAMEL ........................................................................................................................................................... 15
10.2           MExE ............................................................................................................................................................... 16
10.3           USAT ............................................................................................................................................................... 16
10.4           Open Service Architecture (OSA) ................................................................................................................... 16
11        Service execution environment .............................................................................................................. 16
12        Charging requirements ........................................................................................................................... 16
13        Security requirements............................................................................................................................. 17
Annex A (informative): Service examples to be considered in VHE ........................................................ 18
Annex B (informative): Change history ....................................................................................................... 19




                                                                                      3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 5 of 20 PageID #: 445
Release 4                                                 4                          3GPP TS 22.121 V4.0.0 (2000-10)




Foreword
This Technical Specification (TS) has been produced by the 3rd Generation Partnership Project (3GPP).

The contents of the present document are subject to continuing work within the TSG and may change following formal
TSG approval. Should the TSG modify the contents of the present document, it will be re-released by the TSG with an
identifying change of release date and an increase in version number as follows:

   Version x.y.z

   where:

      x the first digit:

            1 presented to TSG for information;

            2 presented to TSG for approval;

            3 or greater indicates TSG approved document under change control.

      y the second digit is incremented for all changes of substance, i.e. technical enhancements, corrections,
        updates, etc.

      z the third digit is incremented when editorial only changes have been incorporated in the document.




                                                        3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 6 of 20 PageID #: 446
Release 4                                                   5                          3GPP TS 22.121 V4.0.0 (2000-10)




1             Scope
The present document specifies the content of the stage one requirement for realisation of VHE.

Virtual Home Environment (VHE) is defined as a concept for personal service environment (PSE) portability across
network boundaries and between terminals. The concept of the VHE is such that users are consistently presented with
the same personalised features, User Interface customisation and services in whatever network and whatever terminal
(within the capabilities of the terminal and the network), wherever the user may be located.

A key feature to support VHE is the ability to build services using a standardised application interface.

Requirements not applicable for R99 will be explicitly indicated.



2             References
The following documents contain provisions which, through reference in this text, constitute provisions of the present
document.

    • References are either specific (identified by date of publication, edition number, version number, etc.) or
      non-specific.

    • For a specific reference, subsequent revisions do not apply.

    • For a non-specific reference, the latest version applies.


2.1           Normative references
    [1]              GSM 01.04: "Digital cellular telecommunication system (Phase 2+); Abbreviations and
                     acronyms".

    [2]              GSM 22.057: "Digital cellular telecommunication system (Phase 2+); Mobile Execution
                     Environment (MExE); Service description".

    [3]              GSM 02.78: "Digital cellular telecommunication system (Phase 2+); Customised Applications for
                     Mobile network Enhanced Logic (CAMEL); Service definition - Stage 1".

    [4]              GSM 11.14: "Digital cellular telecommunication system (Phase 2+); Specification of the SIM
                     Application Toolkit for the Subscriber Identity Module - Mobile Equipment; (SIM - ME)
                     interface".

    [5]              3GPP TS 22.01: "Universal Mobile Telecommunications System (UMTS): Service Aspects;
                     Service Principles".

    [6]              3GPP TS 22.05: "Universal Mobile Telecommunications System (UMTS); Services and Service
                     Capabilities".

    [7]              ITU-T Recommendation Q.1701: "Framework for IMT-2000 networks".

    [8]              ITU-T Recommendation Q.1711: "Network Functional Model for IMT-2000".

    [9]              3GPP TS 22.00: "UMTS phase 1".

    [10]             3GPP TS 23.127 "Virtual Home Environment/Open Service Architecture".


2.2           Informative references
    [1]              3GPP TR 22.70: "Universal Mobile Telecommunications System (UMTS); Virtual Home
                     Environment".




                                                          3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 7 of 20 PageID #: 447
Release 4                                                    6                          3GPP TS 22.121 V4.0.0 (2000-10)



    [2]              World Wide Web Consortium Composite Capability/Preference Profiles (CC/PP): A user side
                     framework for content negotiation (www.w3.org).



3             Definitions and abbreviations

3.1           Definitions
For the purposes of the present document, the following terms and definitions apply:

HE-VASP: Home Environment Value Added Service Provider. This is a VASP that has an agreement with the Home
Environment to provide services.

Local Service: service, which can be exclusively provided in the current serving network by a Value added Service
Provider.

Service Capabilities: bearers defined by parameters, and/or mechanisms needed to realise services. These are within
networks and under network control.

Service Capability Feature: functionality offered by service capabilities that are accessible via the standardised
application interface.

Services: services are made up of different service capability features.

Service Execution Environment: service execution environment is a platform on which an application or programme
is authorised to perform a number of functionalities; examples of service execution environments are the user
equipment, integrated circuit card and a network platform or any other server.

Applications / Clients: these are services, which are designed using service capability features.

Application Interface: standardised Interface used by application/clients to access service capability features.

Personal Service Environment: contains personalised information defining how subscribed services are provided and
presented towards the user. The Personal Service Environment is defined in terms of one or more User Profiles.

Home Environment: responsible for overall provision of services to users.

User: is a logical entity, which uses UMTS services.

User Interface Profile: contains information to present the personalised user interface within the capabilities of the
terminal and serving network.

User Services Profile: contains identification of subscriber services, their status and reference to service preferences.

User Profile: this is a label identifying a combination of one user interface profile, and one user services profile.

Value Added Service Provider: provides services other than basic telecommunications service for which additional
charges may be incurred.

Virtual Home Environment: concept for personal service environment portability across network boundaries and
between terminals.

Further UMTS related definitions are given in 3G TS 22.101.


3.2           Abbreviations
For the purposes of the present document, the following abbreviations apply:

    API              Application Programming Interface
    CAMEL            Customised Application For Mobile Network Enhanced Logic
    CAP              Camel Application Part
    CORBA            Common Object Request Broker Architecture
    CSE              Camel Service Environment



                                                           3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 8 of 20 PageID #: 448
Release 4                                                      7                          3GPP TS 22.121 V4.0.0 (2000-10)



    FFS                For Further Study
    GSN                GPRS Support Nodes
    HE                 Home Environment
    HE-VASP            Home Environment Value Added Service Provider
    HLR                Home Location Register
    LCS                LoCation Services
    MAP                Mobile Application Part
    ME                 Mobile Equipment
    MExE               Mobile Execution Environment
    MMI                Man Machine Interface
    MS                 Mobile Station
    MSC                Mobile Switching Centre
    OSA                Open Service Architecture
    PLMN               Public Land Mobile Network
    PSE                Personal Service Environment
    SAT                SIM Application Tool-Kit
    SIM                Subscriber Identity Module
    SMS                Short Message Service
    SSF                Service Switching Function
    USIM               User Service Identity Module
    USSD               Unstructured Supplementary Service Data
    VASP               Value Added Service Provider
    VHE                Virtual Home Environment

Further GSM related abbreviations are given in GSM 01.04. Further UMTS related abbreviations are given in UMTS
TS 22.01.



4                General Description of the VHE
Virtual Home Environment (VHE) is defined as a concept for personal service environment portability across network
boundaries and between terminals. The concept of the VHE is such that users are consistently presented with the same
personalised features, User Interface customisation and services in whatever network and whatever terminal (within the
capabilities of the terminal and network), where ever the user may be located.

The key requirements of the VHE are to provide a user with a personal service environment which consist of:

    -   personalised services;

    -   personalised User Interface (within the capabilities of terminals);

    -   consistent set of services from the user's perspective irrespective of access e.g. (fixed, mobile, wireless etc.
        Global service availability when roaming.

The standards supporting VHE requirements should be flexible enough such that VHE can be applicable to all types of
future networks as well as providing a framework for the evolution of existing networks. Additionally the standards
should have global significance so that user's can avail of their services irrespective of their geographical location. This
implies that VHE standards should:

    -   provide a common access for services in future networks;

    -   enable the support of VHE by future networks;

    -   enable the creation of services;

    -   enable personal service environment to be recoverable (e.g in the case of loss/damage of user equipment).

Roles and components involved in realisation of VHE consist of the following also see figure 1:

    -   home environment;

    -   user identifiers;

    -   users;



                                                            3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 9 of 20 PageID #: 449
Release 4                                                       8                        3GPP TS 22.121 V4.0.0 (2000-10)



    -     terminals (simultaneous activation of terminals providing the same service per single subscription is not
          allowed);

    -     serving networks;

    -     subscriptions;

    -     possibly value added service providers;

    -     personal service environment;

    -     user profiles.


                                                         USER




                                                         Personal
                 Value Added                                                  Provided and           Home
                                                         Service
                Service Provider
                                                       Environment
                                                                              Controlled by       Environment

                                                                Contains
                                                                1:N
                                                           User
                                                                                                          N:N
                                                          Profile




                                                                                                HE Value Added
                                                                                                Service Provider




                              Figure 1: Service Provisioning From User's point of View

The Home Environment provides and controls services to the user in a consistent manner. The User's personal service
environment is a combination of services and personalisation information (described in the user profile). The user may
have a number of user profiles which enable her to manage communications according to different situations or needs,
for example being at work, in the car or at home. Services provisioned to the user may allow or require personalisation
by the user.

The Home Environment provides services to the user in a managed way, possibly by collaborating with HE-VASPs, but
this is transparent to the user. The same service could be provided by more than one HE-VASP and HE-VASP can
provide more than one service.

Additionally, but not subject to standardisation, the user may access services directly from Value Added Service
Providers. The Home Environment does not manage services obtained directly from VASPs. A mechanism may be
provided which allows the user to automate access to those services obtained directly from VASPs and personalise
those services. However such a mechanism is outside of the scope of the present document.

Services in from release 2000 and beyond can be created from enhanced version of existing service capabilities. (e.g
CAMEL, MExE, OSA and SAT) plus any new service capabilities with possible addition of IP capabilities.

The following options shall be available in the standards to enable service delivery in the new architecture:

       capability toolkits enhanced to control IP multimedia services, which will allow applications to be deployed in a
        vendor independent manner

       the VHE concept that enables toolkits not standardised by 3GPP to be used to deliver services (e.g. adoption of IP
        recommendations to facilitate the IP applications)




                                                             3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 10 of 20 PageID #: 450
Release 4                                                            9                              3GPP TS 22.121 V4.0.0 (2000-10)



       mechanisms which allow the network to understand the limitations of the terminal and thereby take appropriate
        actions.



5                Framework for Services
The implementation of VHE in UMTS release 00 shall support VHE in UMTS release 99 services as applied in 3GPP
TS 22.121 and new services built by service capability features. Later UMTS developments will provide support for a
wider range of services in later releases.




                                            Personal Service Environment
                                                      (Customised/Portable)



                              Proprietary
                                                                              Applications/Clients
                              Service
                                                                              Built using Service
                                                                              Capability Features
                                                                                           Application Interface
                              Proprietary                                     Service
                                Service                                       Capability Features
                              Capability                                      Accessible to Applications/Clients
                               Feature                                        via Standardised Application
                                                                              Interface
                              Proprietary                                     Service
                                Service                                       Capabilities
                              Capability                                      Pre-set by Standards, e.g.
                                                                              CAMEL, SAT, MExE, access to
                                                      Standardised            bearers etc.




                                             Figure 2: Framework for Services

The goal of standardisation in UMTS with respect to services is to provide a framework within which services can be
created based on standardised service capability features see figures 2 and 3. UMTS services will generally not rely on
the traditional detailed service engineering (evident for supplementary services in second-generation systems), but
instead provides services using generic toolkits.

Services can be built using service capability features ([1], [2], [3], [4], [9], [10]), which are accessed via a standardised
interface. An example of how a service can be built on service capability features could be "call to nearest restaurant",
this will make use of call set-up, authorisation, location and database lookup.

The available service capability features are visible to applications through the standardised application interface. The
application interface can be realised in such a way that applications may or may not have knowledge of the underlying
mechanisms used.

For example, in the case where the applications have knowledge of the underlying mechanisms as an example, the User
Location service capability features can be provided by a location server (e.g HLR, LCS) and in the case where
application may not have knowledge of underlying mechanisms the application will only see a single User Location
service capability feature and does not know which location server provides it.

The standardised application interface shall be:

    -     Independent of vendor specific solutions;

    -     Independent of programming languages, operating systems etc used in the service capabilities;

    -     Secure scalable and extensible.

    -     independent of the location where service capabilities are implemented;

    -     independent of supported service capabilities in the network; and



                                                                3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 11 of 20 PageID #: 451
Release 4                                                   10                          3GPP TS 22.121 V4.0.0 (2000-10)



   -   Access to Service Capability Features shall be realised using modern state of the art access technologies, e.g.
       distributed object oriented technique might be considered.


5.1           Ways to realise services
The information contained in this clause is only to aid understanding and is not an extensive list.

Figure 3 illustrates how the concept of VHE makes use of the standardised application interface and how that fits to the
service capability features and service capabilities for release 99. Note that the Service Capabilities (SCx) shown below
are representatives of the different possible capabilities. It is not to be implied as the agreed architecture as this is a
stage 2 issue.




                           Figure 3: Possible realisation of Framework for Services

STANDARDISED SERVICES (Supplementary Services, Tele-Services, etc.) are implemented on existing
GSM/UMTS entities (e.g. HLR , MSC/VLR and terminal) on a vendor specific basis, using standardised interfaces
(MAP, etc.) for service communication (e.g. downloading of service data). Availability and maintenance of these
Services is also vendor dependent.

OPERATOR SPECIFIC SERVICES (OSS) are not standardised and could be implemented at the GSM/UMTS
entities (e.g. HLR) on a vendor specific basis or using GSM ph 2+ mechanisms (CAMEL, SAT, MExE). These tool-kits
use standardised interfaces to the underlying network (e.g. CAP, MAP) or use GSM Bearers to transport applications
and data, for example, from the MexE service environment of SAT server to the MS/SIM. The implementation of these
operator specific services on the different platforms (CSE, MExE service environment /SAT Server, MSs) is done in a
completely vendor specific way and uses only proprietary interfaces.

Other APPLICATIONS are like OSS not standardised. These applications will be implemented using standardised
interfaces to the Service Capabilities (Bearers, Mechanisms). The functionality offered by the different Service
Capabilities are defined by Service Capability Features. These Service Capability Features will be standardised and can
be used by the application designers to build their applications.

Within the terminals Service Capabilities are accessible via APIs, for example, MExE and SAT APIs, i.e. there will be
no service capability features within the terminal.

The terminal can communicate, using GSM/UMTS bearers, with applications in the network via the service capability
features which may be optionally realised for MExE service environment and SAT-servers.



                                                          3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 12 of 20 PageID #: 452
Release 4                                                                  11                            3GPP TS 22.121 V4.0.0 (2000-10)




                                                                      USER




                                                                      Personal         Provided and
                          Value Added                                                                      Home
                                                                      Service
                         Service Provider
                                                                    Environment
                                                                                       controlled by    Environment

                                                                            Contains
                                                                            1:N
                                                                       User
                                            General User              Profile                                    N:N
                                            Preferences and
                                            Subscribed Service
                                                                            Contains
                                                                            1:N
                                                                                                       HE Value Added
                                            Service Profile, i.e.     Service
                                                                                                       Service Provider
                                            Specific Service
                                            Preferences


                                            The set of services from the Users point of view


                                                                      Figure 4



6              User Requirements of VHE
The user shall have the possibility to manage services as well as the appearance of the services. It shall be possible for
the user to:

    -   personalise services;

    -   Personalised User Interface (within the capabilities of terminals);

    -   access services from any network or terminal subject to network capabilities, terminal capabilities and any
        restrictions imposed by the home environment;

    -   use services in a consistent manner irrespective of serving network and terminal, within the technical limitations;

    -   access new services in the Home Environment;

    -   modify a user profile(for example to include new services) from any location;

    -   activate or deactivate user services;

    -   discover which local services are available;

    -   access local services in a secure manner;

    -   interrogate current user service and user interface settings;

    -   select a particular User Profile;

    -   indicate (on a session by session basis if necessary) to which subscription charges are to be applied to;

    -   recover MS resident User Profile information to protect against loss or damage of user equipment.

Be aware of limitations of services, which may result from different terminals and or serving network capabilities.


6.1            Personal Service Environment
The Personal Service Environment describes how the user wishes to manage and interact with their communications
services. The PSE is a combination of a list of subscriptions (detailing provisioned services), preferences associated



                                                                         3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 13 of 20 PageID #: 453
Release 4                                                        12                           3GPP TS 22.121 V4.0.0 (2000-10)



with those services, terminal interface preferences and other information related to the user's experience of the system.
Within the PSE the user can manage multiple subscriptions e.g. both business and personal, multiple terminal types and
express location and temporal preferences. The Personal Service Environment is defined in terms of one or more User
Profiles.


6.1.1             User Profiles
A combination of different preferences is described by a User Profile. The user can define one or more User Profiles
according to their needs.

Each User Profile consists of two kinds of information:

1) User data profile.

The User Profile consists of the following type of information:

•       menu settings, e.g. menu items shown, menu structure, the placement of icons;

•       terminal settings, e.g. ringing tone and volume, font type and size, screen and text colour, language, content types
        and sizes accepted;

•       Network related preferences e.g. language used for announcements. (editor's note: for clarification)



2) User Service Profile

The User Service Profile consist of the following type of information:

•       A list of services subscribed to

•       References to Service Preferences for each of the services subscribed to if applicable. Service Preferences could be
        information such as redirection numbers, redirection conditions, caller screening lists, time-of-day variations etc;

•       Service status (active/deactive)

The user may define one or more User Data Profiles and many User Services Profiles, but a given User Profile consists
of a single combination of these. In this way a user could for example have a different User Profile to suit each of the
three different terminals she owns. The User Services Profile is the same in each case but the User Data Profile is
different to suit the display capabilities of each terminal. User Profiles could also exist which use the same User Data
Profile but different User Services Profiles. This might simply imply that business calls are forwarded to an answering
service when the user leaves the office because a new User Profile is now active.

Where the user has more than one User Profile the activation of a particular one could be done in the following ways:

    -     Statically: the user explicit selects one of the User Profiles as the active one;

    -     Dynamically: the appropriate User Profile is selected automatically based upon some criteria such as time of day,
          location, terminal used or many other possibilities.

Each User Profile must have a uniquely addressable identity.

For UMTS Release '99 the information in the User Profiles enables the service capabilities SAT, MExE and CAMEL
toolkits in R'99 and existing GSM services to support the user's PSE across network boundaries and between different
terminals.

It shall be possible for the service capabilities to access the user profile information from the home environment if
appropriate.




                                                               3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 14 of 20 PageID #: 454
Release 4                                                   13                          3GPP TS 22.121 V4.0.0 (2000-10)



6.1.2         User Profiles and Multiple Subscriptions
The user may wish to manage more than one subscription in their PSE. This would allow them to have a single USIM
but specify different preferences for the services provisioned in each subscription. In this case the User Services Profile
will need to detail all of the services provided per subscription and provide references to the service preferences for
each service. When initiating a chargeable event the user will need to indicate which subscription the charges should be
applied to.


6.1.3         Management of the user profile
Figure 5 shows a data model for a user profile, which consist of user service profile and user data profile.

Some terminal related data are contained within the data profile such as menu settings and terminal settings. This data
profile are stored in the terminal and/or USIM and may be made available to application in the terminal and USIM
according to their respective security models conforming to the levels of authorisation of these tools. Detailed
definition of terminal related user data profile is within terminal capabilities group such as MExE, WAP or USAT.

Some network-related data is contained within the data profile such as language used for announcements, encryption,
security and authentication. Some user data, which are to be used by more than one application need to have
standardised format and schematics. User service profile is made available to the network and the terminal. Service
profiles relating to terminals are defined under terminal capabilities TS xx.xx. Service profiles relating to network are
defined under network capabilities TS xx.xx.

Service profile is generally not subject to standardisation as this are changeable, however it is necessary for the user
profile to to include a minimum set of standardised data such as user id.

The user and the home environment may modify the user's characterisation of the Personal Service Environment as
described in the User Profiles at any time, and changes become effective at the earliest possible opportunity. The home
environment shall be able to update distributed User Profiles to reflect any user or home environment modification of
the user's Personal Service Environment. A synchronisation mechanism to update the user profile when it is distributed
shall be supported, to ensure that components of the user profile are consistent, wherever they are located.




                                          Figure 5 Data Model for a User Profile


6.1.4         Location of User Profiles
The User Profiles may be partly stored in the Mobile Station (the SIM or the ME), and/or the home environment or
elsewhere (which is outside the scope of standardisation). The information in User Services Profiles is distributed
between the home environment and the MS. In the event of loss/damage of mobile station (SIM or ME), the User
Profiles must be fully recoverable and be used to reconfigure a new mobile station.

The user profile information in the Home Enviroment should be kept constant with any changes in Mobile Station.

User profile assocaited with external VASP is not stored within the Mobile Station or HE, this may be stored with the
external VASP, details of this is outside 3GPP scope. There is no requirement for backup and recovery of this data.




                                                          3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 15 of 20 PageID #: 455
Release 4                                                       14                          3GPP TS 22.121 V4.0.0 (2000-10)



Some aspects of the User Profiles such as aspects related to terminal configuration, must be stored in a standardised
format to support VHE.

    NOTE:          To ensure that User Profiles are applicable to as wide a community of terminal and network types as
                   possible, existing work on this topic in other standards fora should be considered. One possibility is the
                   work of the World Wide Web Consortium on the Composite Capability/Preference Profile [2].

    Editors note: There will be levels of authorisation


6.1.5              Requirements for Standardisation
To facilitate the provision of PSE and User Profiles the standard shall allow a minimum set of requirements that can be
used to identify a user. This will consist of:

•       User ID;

•       HE ID;

•       Equipment ID (IMEI);

•       Basic set of services e.g emergency call, voice call and text call.



7                  Home Environment Requirements for VHE Provision
It shall be possible for the home environment to:

    -     control access to services depending on the location of the user, and serving network;

    -     control access to services on a per user basis e.g subject to subscription;

    -     control access to services depending on available service capabilities in the serving network, and terminals;

    -     manage service delivery based on for example end to end capabilities and/or user preferences;

    -     request version of specific services supported in serving network and terminal;

    -     request details (e.g. protocol versions and API versions) of available service capabilities supported in the serving
          network, and terminals;

    -     define the scope for management of services by the user, for services provided by the HE, supported by a
          standardised method for accessing uniquely addressable user profiles;

    -     handle charging for services (as defined in clause 11);

    -     inform the serving network of the type of charging (i.e. prepaid or/and postpaid) for any required service;

    -     inform the serving network of the threshold set for a given service required by the user and charged on a prepaid
          account;

    -     inform the serving network how to manage a service for which the threshold has been reached;

    -     manage the prepaid accounts (e.g. increase, decrease the credit, or pass the information to any application which
          manages the credit);

    -     deploy services to users or groups of users;

    -     manage provision of services to users or groups of users.



8                  Serving Network Requirements for VHE Provision
The serving network should not need to be aware of the services offered via the home environment.




                                                               3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 16 of 20 PageID #: 456
Release 4                                                    15                          3GPP TS 22.121 V4.0.0 (2000-10)



The user/home environment may request capabilities which are necessary to support home environment services.

It shall be possible for the serving network to perform the following:

    -   the serving network shall support user access to services in the home environment, supported by a standardised
        method for accessing uniquely addressable user profiles;

    -   the serving network shall provide the necessary service capabilities to support the services from the home
        environment as far as possible;

    -   dynamically provide information on the available service capabilities in the serving network;

    -   provide transparent communication between clients and servers in terminals and networks;

    -   request the charging information (type of charging, threshold for prepaid services and behaviour if the threshold
        is reached) for any service possibly required by the user;

    -   handle the call according to the instructions received by the home environment regarding charging activities;

    -   inform the home environment of the chargeable events (e.g. send CDRs, …).



9              VASP Relationship to VHE
The user may access services directly from Value Added Service Providers. Services obtained directly from VASPs are
not managed by the Home Environment and therefore are not part of the VHE offered by the Home Environment. A
mechanism should be provided which allows the user to automate access to those services obtained directly from
VASPs and personalise those services. However such a mechanism is outside of the scope of the present document.

There may be some information, which is shared between the Home Environment and the HE-VASP (for example
current capabilities).

The Home Environment may grant the HE-VASP access to standardised service capabilities in order to allow the
development and deployment of services on behalf of the Home Environment.

There are no VASP requirements to support VHE. It is noted that with mechanisms such as CC/PP, VASP's may
indirectly implement VHE stored user profiles during Capability Negotiation (e.g. using HTTP next generation),
however this is outside the scope of standardisation.



10             Applicability of toolkits
This clause reviews the applicability of the existing toolkits from Release 99.

Release 2000 shall incorporate improvements for VHE to support IP multimedia services, e.g. improvements to service
capability features, service capability servers, user profile etc. This will give operators and 3rd party service developers
the opportunity to create IP multimedia applications and services for Release 2000 networks.

Reuse of already implemented applications and services are also important. CAMEL, MExE, USAT and OSA, are
service capabilities in the VHE for Release 99 and will also be supported in Release 2000.

VHE Release 2000 shall include new (if required) and enhanced service capabilities to support IP multimedia services.


10.1           CAMEL
Release 2000 will be able to use CAMEL improvements following Release 99 (e.g. Phase 4), plus previous versions.cf
TS22.078

Vhe requirements on CAMEL:




                                                           3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 17 of 20 PageID #: 457
Release 4                                                  16                          3GPP TS 22.121 V4.0.0 (2000-10)



   •    Users shall be able to use their existing CAMEL services in a consistent manner with both CS services and IP
        multimedia services. This shall occur in a transparent fashion and the user need not be aware of whether the
        service is either circuit switched or packet switched. The same look and feel of the service shall be maintained.

   •    Operators shall be able to reuse their existing CAMEL services for IP multimedia.


10.2          MExE
Release 2000 will be able to use MExE improvements following Release 99 plus previous versions of TS22.057

Vhe requirement on MExE:

       There needs to be hamonisation between the MExE user profile and VHE user profile. This could also require a
       mechanism to interogate the terminal about its user terminal profile.


10.3          USAT
Release 2000 will be able to use USAT improvements following Release 99 plus previous versions of TS22.0XX

Vhe requirement on USAT:

       There needs to be hamonisation between the USAT user profile and VHE user profile.

       USAT terminals interact with the USIM using capability negotiation, and it shall be possible to continue usage
       of the capability negotiation for IP multimedia services.


10.4          Open Service Architecture (OSA)
Release 2000 will be able to use OSA.

VHE requirement on OSA:



11            Service execution environment
The following service execution environments shall be standardised and could be used to provide a VHE for the user:

   -   user equipment execution environment;

   -   IC card execution environment;

   -   network execution environment not required for R99.

For UMTS release 99 one or more of the following shall provide the execution environments:

   -   MExE;

   -   SIM Application Tool kit (SAT);

   -   CAMEL.



12            Charging requirements
Services, which are provided as part of the VHE, may be subject to charge at the discretion of the home environment

There are several forms of charging which shall be available to the home environment. It shall be possible for the home
environment to charge in the following instances:




                                                          3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 18 of 20 PageID #: 458
Release 4                                                     17                      3GPP TS 22.121 V4.0.0 (2000-10)



   subscription:

      -     the user's registration to use services may be subject to charge.

   service transfer:

      -     the transfer of services and/or information to the user MS or USIM may be subject to charge.

   service upgrading:

      -     the upgrading of previously transferred services to the user's MS or USIM may be subject to charge
            (automated upgrading of services may be subject to a different charge).

   service usage:

      -     the usage of services by a user may be subject to a charge.

   roaming:

      -     the usage of VHE services when roaming may be subject to additional charges.

Refer to UMTS 22.15 for further details.

Other charging requirements may be identified and are for FFS.



13             Security requirements
The mechanisms supporting VHE shall maintain a secure environment for the user and home environment.

The specific security requirements are FFS.




                                                            3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 19 of 20 PageID #: 459
Release 4                                                  18                       3GPP TS 22.121 V4.0.0 (2000-10)




Annex A (informative):
Service examples to be considered in VHE

The following table shows the service examples to be considered in VHE.

                                                      Table A.1

                                        Benchmark Services                    Abb   Priority
                         Abbreviated Dialling                              ABD         A
                         Account Card Calling                              ACC         B
                         Automatic Alternative Billing                     AAB         A
                         Call Distribution                                 CD          A
                         Call Forwarding                                   CF          A
                         Call Hold                                         CH          A
                         Call Rerouting Distribution                       CRD         A
                         Call Transfer                                     TRA         A
                         Call Waiting                                      CW          A
                         Completion of Call to Busy Subscriber             CCBS        A
                         Conference Calling                                CON         A
                         Credit Card Calling                               CCC         B
                         Destination Call Routing                          DCR         A
                         Follow-Me Diversion                               FMD         A
                         Freephone                                         FPH         A
                         Global Virtual Network Service                    GVNS        A
                         Hot Line                                          HOT         A
                         International Telecommunication Charge Card       ITCC        B
                         Internetwork Freephone                            IFPH        A
                         Internetwork Mass Calling                         IMAS        A
                         Internetwork Premium Rate                         IPRM        A
                         Internetwork Televoting                           IVOT        A
                         Malicious Call Identification                     MCID        A
                         Mass Calling                                      MAS         A
                         Message store and forward                         MSF         A
                         Multimedia                                        MMD         B
                         Originating Call Screening                        OCS         A
                         Premium Rate                                      PRM         A
                         Security Screening                                SEC         A
                         Selective Call Forward on Busy / Dont' answer     SCF         A
                         Split Charging                                    SPL         A
                         Televoting                                        VOT         A
                         Terminating Call Screening                        TCS         A
                         Terminating Key Code Protection                   TCKP        B
                         Universal Access Number                           UAN         B
                         Universal Personal Telecommunication              UPT         A
                         User-Defined Routing                              UDR      B (FFS)
                         Virtual Private Network                           VPN         A


Benchmark services listed above could be realised by service capability features.




                                                         3GPP
Case 2:20-cv-00280-JRG Document 56-10 Filed 05/12/21 Page 20 of 20 PageID #: 460
Release 4                                                     19                            3GPP TS 22.121 V4.0.0 (2000-10)




Annex B (informative):
Change history
TSG SA# SA Doc.         SA1 Doc     Spec     CR    Rev Rel     Cat Subject/Comment                                 Old     New
SA#04                               22.121                                                                                 3.0.0
SP-05   SP-99442        S1-99809    22.121   002       R99     B    Virtual Home Environment.                      3.0.0   3.1.0
SP-05       SP-99442    S1-99845    22.121   003       R99     B    Addition of IP4 Addressing                     3.0.0   3.1.0
SP-05       SP-99442    S1-99535    22.121   004       R99     B    Charging capabilities                          3.0.0   3.1.0
SP-07       SP-000067 S1-000107     22.121   005       R99     F    Clarification of service capabilities          3.1.0   3.2.0
SP-07       SP-000067 S1-000156     22.121   006       R99     C    Information Transfer service capability        3.1.0   3.2.0
                                                                    feature
SP-08       SP-000204 S1-000267     22.121   007       R99     F    Modification of section 10.2.6 on reducing     3.2.0   3.3.0
                                                                    the scope of the VHE/OSA reqirements
SP-08       SP-000204 S1-000283     22.121   008       R99     F    Removal of section 10.2.3 Address              3.2.0   3.3.0
                                                                    Translation SCF
SP-08       SP-000204 S1-000285     22.121   009       R99     F    Modification of section 10.2.9 to reduce       3.2.0   3.3.0
                                                                    scope of User Profile Management service
                                                                    capabilities
SP-08       SP-000204 S1-000334     22.121   010       R99     F    Alignment of VHE Stage 1 top VHE/OSA           3.2.0   3.3.0
                                                                    Stage 2 and stage 3
SP-09       SP-000387   S1-000566   22.121   011       R4      C    VHE in R00 User Profile                        3.3.0   4.0.0
SP-09       SP-000387   S1-000565   22.121   012       R4      C    VHE in R00                                     3.3.0   4.0.0
SP-09       SP-000381   S1-000640   22.121   013       R4      D    Change of MExE name                            3.3.0   4.0.0
SP-09       SP-000387   S1-000564   22.121   014       R4      D    Realisation of Application interface           3.3.0   4.0.0
SP-09       SP-000387   S1-000569   22.121   015       R4      B    Synchronisation of distributed user profiles   3.3.0   4.0.0
SP-09       SP-000387   S1-000570   22.121   016       R4      B    Uniquely addressable user profiles             3.3.0   4.0.0
SP-09       SP-000387   S1-000571   22.121   017       R4      D    VASP indirect support of VHE                   3.3.0   4.0.0




                                                             3GPP
